ORDER
The Disciplinary Review Board on April 29, 1997, having filed with the Court its decision concluding that RICHARD D. CARUSO of BRICK, who was admitted to the bar of this State in 1986, *317should be reprimand for violating RPC 1.3 (lack of diligence) and RPC 3.2 (failure to expedite litigation), and that respondent practice under the supervision of a practicing attorney for a period of one year, and good cause appearing;
It is ORDERED that RICHARD D. CARUSO is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.